                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

    THE NEW GEORGIA PROJECT, et al.,           )
                                               )
         Plaintiffs,                           )
                                               )
    v.                                         )
                                               )      Civil Action File No.
    BRAD RAFFENSPERGER, in his                 )
    official capacity as the Georgia           )      1:20-cv-01986-ELR
    Secretary of State and the Chair of the    )
    Georgia State Election Board, et al.,      )
                                               )
         Defendants.                           )
                                               )

          STATE DEFENDANTS’ SUR-REPLY IN OPPOSITION TO
              PLAINTIFFS’ REPLY BRIEF IN SUPPORT OF
         PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION

         Pursuant to this Court’ Order of August 3, 2020, Doc. No. [121], State

Defendants file this Sur-Reply in Opposition to Plaintiffs’ Reply Brief in

Support of Plaintiffs’ Motion for Preliminary Injunction.1

                                   SUR-REPLY

         Having insufficient evidence to satisfy their heavy burden for a

mandatory preliminary injunction on the eve of a presidential election,

Plaintiffs resorted to changing their claims and more than doubling their


1   The abbreviations in the Motion to Strike, Doc. No. [109], are used herein.
declarations. As a consequence, this Court permitted State Defendants to

respond to the new testimony and arguments, but the fact remains: Plaintiffs

have fallen short of their burdens, and the preliminary injunction should be

denied.2 Indeed, recent studies show that there are no best practices for

administering elections during a pandemic, but an independent assessment

determined that Georgia is one of the most prepared states in the country to

address challenges of conducting elections during a pandemic.3

      The United States Supreme Court has repeatedly, including again

yesterday, cautioned against court ordered experimentation with election

processes, particularly when such experimentation is ill-defined and occurs

too close to the election itself. See Clarno v. People Not Politicians, 20A21

(August 11, 2020) (staying preliminary injunction issued by the Ninth



2 As discussed below, Judge Totenberg ruled this week that an identical poll
tax claim arising under the 24th Amendment fails as a matter of law, and the
State’s interests outweigh voters’ burdens on the question of whether the
State must provide a stamp for every absentee ballot return application.
Black Voters Matter Fund v. Raffensperger, No. 1:20-CV-01489-AT, at *68
(N.D. Ga. Aug. 11, 2020).
3 See Kavanagh, Jennifer, Quentin E. Hodgson, C. Ben Gibson, and

Samantha Cherney, An Assessment of State Voting Processes: Preparing for
Elections During a Pandemic. Homeland Security Operational Analysis
Center operated by the RAND Corporation, 2020.
https://www.rand.org/pubs/research_reports/RRA112-8.html. A true and
accurate copy of the report is attached hereto as Exhibit 1.



                                       -2-
Circuit)4; Republican Nat’l Comm. v. Democratic Nat’l Comm., 140 S. Ct.

1205, 1207 (2020) (citing Purcell v. Gonzalez, 549 U. S. 1 (2006) (per curiam))

(“This Court has repeatedly emphasized that lower federal courts should not

alter the election rules on the eve of an election.”). Plaintiffs ask this Court

to re-write virtually every aspect of absentee voting administration in

Georgia, fewer than three months before the November election. Worse yet,

they seek to do so on an expedited basis without the benefit of discovery.

        Their strategy of submitting more declarations in a reply brief has

moved this Court’s hearing to a time even closer to the election. Timing is

now fatal to Plaintiffs’ claims. In addition to the Clarno case, the Supreme

Court recently stayed a decision from the Eleventh Circuit that would have

been far less disruptive to Alabama’s elections. Merrill v. People First of

Ala., 2020 U.S. LEXIS 3541, *1 (U.S., July 2, 2020).5 The Court has done the

same in virtually every other election case recently decided, with the Chief

Justice noting the need for “clear and administrable guidelines from the

courts.” Little v. Reclaim Idaho, No. 20A18, 2020 U.S. LEXIS 3585, at *2


4   A true and accurate copy of the Clarno order is attached as Exhibit 2.
5It is also telling that Plaintiffs’ counsel has filed yet another lawsuit in this
district seeking similar relief. See Democratic Party of Georgia, Inc., et al. v.
Raffensperger, et al., No. 1:20-CV-03263-MLB (N.D. Ga. Aug. 6, 2020).



                                        -3-
(U.S. July 30, 2020). Accord Republican Nat’l Comm., 140 S. Ct. at 1207;

Purcell, 549 U. S. 1; Frank v. Walker, 574 U.S. 929 (2014); Veasey v. Perry,

574 U.S. 951 (2014); Tex. Democratic Party v. Abbott, 140 S. Ct. 2015 (2020);

Thompson v. DeWine, No. 19A1054, 2020 U.S. LEXIS 3376, at *1 (U.S. June

25, 2020). Thus, whether this Court considers the Plaintiffs’ evidence or the

proximity to the presidential election, Plaintiffs’ fall far short of their burden

for a preliminary injunction, and this Court should reject changes of the

magnitude that Plaintiffs seek on this expedited basis.

      On the merits, Plaintiffs’ Reply Brief does not enhance their case.

Previously, Plaintiffs provided declarations from 20 voters: half (13) were

from Fulton County and four reside out-of-state. See Doc. Nos. [59-9, 10, 13,

14, 18, 68-71, 90]. Plaintiffs have added 95 more declarations, but the fact

remains that there is no evidence of systemic issues across the State:

          56 of the new declarations (59% of new declarations, 60% overall)

            are from Fulton County residents;

          11 of the new declarations (12% of new declarations 10% overall)

            are from DeKalb County.

          6 of the new declarations (6% of new declarations 5% overall) are

            from Gwinnett County residents.




                                        -4-
       While Plaintiffs managed to find three declarants from Cobb, Clarke,

and Fayette counties, every other county with a declaration (ten others in the

Reply Brief and three in the Preliminary Injunction Brief) has two or fewer

declarations. Even with the 115 voter declarations provided (85% of which

were in the Reply Brief), Plaintiffs have not shown a systemic, statewide

constitutional violation. Instead, they have shown that 60% of the problems

they allege occurred in one county, and about three-quarters of their evidence

comes from three metro-Atlanta counties. With this evidence, Plaintiffs have

fallen quite short of satisfying their heavy burden of demonstrating that duly

enacted statutes violate the United States Constitution. Leib v. Hillsborough

Cty. Pub. Transp. Comm’n, 558 F.3d 1301, 1306 (11th Cir. 2009) (applying

Equal Protection and rational basis analysis).

1.     Election Day Receipt Deadline.

       Plaintiffs challenge to the Election Day Receipt Deadline for absentee

ballots is a policy issue, not a legal one. Nothing in their latest round of

declarations changes this. For example:

      Kylah Mason claims she received the ballot on June 4, but it was not

       received by the election office until after the election. Doc. No. [105-6],

       ¶ 6. Ms. Mason does not claim that the deadline is a burden, but




                                        -5-
      instead states, “I can’t control when the ballot arrives. That is

      determined by our postal system, which is subject to delays.” Doc. No.

      [105-6], ¶ 9. According to the absentee report for Ms. Mason, her

      absentee ballot was mailed to her on June 3, 2020.6 (Harvey Decl. at

      Ex. A).

     Kelly Williams raises general assertions (but no injury) about the

      Election Day Receipt Deadline, Doc. No. [105-9], but she has previously

      mailed multiple absentee ballots in prior elections, including voting

      absentee by mail seven times since 2016. (Harvey Decl. at Ex. B). Mr.

      Williams’ requests for mail absentee ballots for the remaining elections

      this cycle have also been processed. (Id.).

     Kenneth Menefee states that he read the instructions accompanying

      his absentee ballot and understood that the ballot had to be “received

      at the county election office by election day, June 9, 2020.” Doc. No.

      [107-10], ¶ 9 (emphasis in original). Nonetheless, he placed the

      absentee ballot in the mail on June 8. [Id.], ¶ 10. Mr. Manefee

      subsequently received a letter stating that his ballot was received after



6A true and correct copy of the declaration of Chris Harvey is attached hereto
as Exhibit 3.



                                      -6-
  the deadline, which he expected. [Id.], ¶ 12.

 Sean Rauls states that he completed an absentee ballot application on

  May 12 and it was issued that day. Doc. No. [107-12], ¶ 3. Because he

  was out of town, Mr. Rauls had a friend check his mail and send his

  absentee ballot to him in Valdosta, which he received on June 8. [Id.],

  ¶ 4. Mr. Rauls does not indicate when his friend got his absentee

  ballot, but Mr. Rauls states, “when I read the ballot, it said that it had

  to be received at the Elections Office by 7:00 p.m. on June 9, 2020.”

  [Id.], ¶ 5. As such, Mr. Rauls placed the ballot in the mail on June 8

  “knowing that it would probably not reach Brunswick by the next day.”

  [Id.], ¶ 7. He was subsequently notified that his absentee ballot was

  rejected because it arrived late. [Id.], ¶ 8.

 Alexandra Lampert states that she requested an absentee ballot and

  returned it by mail. Doc. No. [107-15], ¶ 3. On election day, however,

  her absentee ballot was listed as “not received” on the Secretary’s

  website. [Id.], ¶ 4. As such, Ms. Lampert decided to vote in person.

  [Id.], ¶¶ 4, 10. However, upon review of Ms. Lampert’s absentee voter

  record, Ms. Lampert’s absentee ballot was returned on June 7 and

  accepted. (Harvey Decl. at Ex. C).




                                    -7-
      In the light of this anecdotal and easily explained evidence, the State’s

interest in maintaining its current policies has only been bolstered by recent

elections that implemented Plaintiffs’ requested relief. For example, New

York’s recent primary shows how allowing absentee ballots to arrive after an

election can be a disaster and result in significant delays certifying the

elections.7 The results of New York’s primary election in the 12th

Congressional District remained unknown six weeks after the election. Id.

Here, weeks before absentee ballots start being mailed out to Georgia voters,

Plaintiffs ask this Court to similarly require counting of absentee ballots

without postmarks that arrive after Election Day. Doc. No. [57], n.1.

      If Plaintiffs’ preferred policy could delay one New York Congressional

election for six weeks, it is not difficult to see the potential harm in applying

their relief statewide in an election that will decide the next President, two

United States Senators, numerous highly contested Congressional elections,




7 The Wall Street Journal Editorial Board, AN AUTOPSY OF NEW YORK’S MAIL-
VOTE MESS, August 7, 2020, https://www.wsj.com/articles/an-autopsy-of-new-
yorks-mail-vote-mess-11596841128. A true and correct copy of this article is
attached as Exhibit 4. Se also Edward Isaac-Dovere, THE CHAOS IN NEW
YORK IS A WARNING, July 24, 2020, The Atlantic, available at
https://www.theatlantic.com/politics/archive/2020/07/new-york-election-
failure-mail-in-voting/614446/



                                       -8-
and the entire slate of members of the Georgia General Assembly. For this

reason, Plaintiffs cannot show that their alleged burden outweighs the

State’s interest, certainly in light of the standard applied to mandatory

preliminary injunctions. Nor can they show that the current law fails to

satisfy procedural due process.

2.    Absentee Ballot Postage.

      Courts in this district have long recognized that “[e]lection laws will

invariably impose some burden upon individual voters” but that “the

imposition of tangential burdens does not transform a regulation into a poll

tax.” Common Cause/Georgia League of Women Voters of Georgia, Inc. v.

Billups, 439 F. Supp. 2d 1294, 1354-55 (N.D. Ga. 2006) (Billups II) (quoting

Indiana Democratic Party v. Rokita, 458 F. Supp. 2d 775, 827 (S.D. Ind.

2006), aff’d sub nom. Earlier this week, in another case in this District,

Judge Totenberg found:

            The fact that any registered voter may vote in Georgia
            on election day without purchasing a stamp, and
            without undertaking any “extra steps” besides
            showing up at the voting precinct and complying with
            generally applicable election regulations, necessitates
            a conclusion that stamps are not poll taxes under the
            Twenty-Fourth Amendment prism.

Black Voters Matter Fund v. Raffensperger, No. 1:20-CV-01489-AT, at *68




                                       -9-
(N.D. Ga. Aug. 11, 2020). This reasoning is sound and should foreclose

Plaintiffs’ likelihood of success on the Twenty-Fourth Amendment poll tax

claim in this lawsuit. The Black Voters Matter Court went further, however,

and it denied Plaintiffs’ motion for preliminary injunction on an Anderson-

Burdick claim as well (Count I in this lawsuit). Id. at *35-36. There is no

reason this Court should not do the same here.

      Plaintiffs’ Reply Brief declarations on postage do not compel a different

conclusion:

     William Joseph Brock Jr., intentionally mailed his absentee ballot

       without any postage. Doc. No. [106-33], ¶ 6. When he checked the

       Secretary of State’s website on May 21, it indicated that his absentee

       ballot had been returned and accepted. [Id.], ¶ 7. According to the

       absentee voter report for Mr. Brock, his absentee ballot for the June

       election was returned on May 20 and accepted. (Harvey Decl. at Ex.

       F). Of note, Mr. Brock also submitted an absentee ballot on July 7 for

       the August runoff election, and his absentee ballot for that election

       was returned on July 16 and accepted. (Id.).

     Flavia Costa claims that she was unsure how much postage was

       needed to return her ballot, but family and friends told her one stamp




                                     -10-
  was enough. Doc. No. [106-31], ¶ 6. According to the absentee voter

  report for Ms. Costa, her absentee ballot request was processed on

  March 27 and her ballot was returned on May 6, and accepted.

  (Harvey Decl. at Ex. D).

 Sheila Samuels states that she did not know the correct amount of

  postage for her absentee ballot, so she went to the post office to mail

  her absentee ballot in person. Doc. No. [106-32], ¶ 3. She also called

  the postmaster to ask if her ballot would be delivered even if it did not

  include the correct amount of postage, and she was told that absentee

  ballots are never returned to the voter for insufficient postage. [Id.], ¶

  4. According to the absentee voter report for Ms. Samuels, her

  absentee ballot request was processed on April 15, and her absentee

  ballot was returned on May 29 and accepted. (Harvey Decl. at Ex. E).

 Brenda Louise Jackson submitted her absentee ballot application by

  email and received her ballot on May 20. Doc. No. [107-32], ¶ 5. Ms.

  Jackson is a retired USPS employee and did not know that USPS

  returns election mail even if the voter omits postage. [Id.], ¶¶ 6-7.

  Ms. Jackson inquired about the USPS policy of delivering mail

  without sufficient postage when she went to mail her absentee ballot




                                 -11-
       and was told by an unidentified postal worker her ballot would be

       returned. [Id.], ¶ 8.8 Ms. Jackson does not state who she spoke with

       at her local post office, but Ms. Jackson mailed her ballot nonetheless,

       which was processed and accepted according to her absentee voter

       history. See (Harvey Decl. at Ex. G).

      These declarations do not show that the current policy—which is the

same one adopted by most states—is an unconstitutional poll tax or an

unconstitutional burden on voting. Indeed, a vote counted when a voter

intentionally did not use postage when returning his absentee ballot. Doc

No. [106-33]. This ends the inquiry.

      More importantly, no number of declarations changes the abject fact

that the State imposes no revenue-generating tax or fee and does not benefit

from postage: by definition, the challenged policy is not a poll tax. Moreover,

the State cannot afford to purchase postage for all absentee ballots (which

begin to be delivered in weeks) during the midst of the greatest fiscal crisis in




8 This Court is permitted to consider hearsay evidence at a preliminary
injunction hearing, but it is equally authorized to assign it less weight or
credibility than evidence that would be admissible at trial. See Gulf Coast
Commercial Corp. v. Gordon River Hotel Associates, 2:05CV564-FTM-33SPC,
2006 WL 1382072, at *2 (M.D. Fla. May 18, 2006).



                                       -12-
decades. See generally Beck Decl. Doc. No. [91-1]. Plaintiffs have not

“clearly established” anything to the contrary and their motion fails.

McDonald’s Corp. v. Robertson, 147 F.3d 1301, 1306 (11th Cir. 1998).

3.    Absentee Ballot Application Rejection Notification.

      Plaintiffs have submitted numerous declarations from voters claiming

that they did not receive an absentee ballot despite submitting an absentee

ballot application. See, e.g., Doc. Nos. [105-8]; [105-10]; [105-12]; [105-13];

[105-14]; [105-15]; [105-16]; [105-17]; [105-18]; [105-19]; [105-20]; [105-21];

[105-22]; [105-23]; [105-24]; [105-25]; [105-26]; [105-27]; [105-28]; [105-29];

[105-30]; [105-31]; [105-32]; [105-33]; [105-34]; [105-35]; [106-1]; [106-2]; [106-

3]; [106-4]; [106-5]; [106-6]; [106-7]; [106-8]; [106-9]; [106-10]; [106-11]; [106-

12]; [106-13]; [106-14]; [106-15]; [106-16]; [106-17]; [106-18]; [106-19]; [106-

20]; [106-21]; [106-22]; [106-23]; [106-24]; [106-25]; [106-26]; [106-27]; [106-

28]; [106-29]; [106-30]; [107-17]; [107-18]; [107-19]; [107-22]; [107-23]; [107-

24]; [107-25]; [107-26]; [107-27]; [107-28]; [107-32].

      To address this issue of county election administration, Plaintiffs

misfire and challenge “the lack of standards governing the process for

notifying voters regarding incomplete absentee ballot applications (“Absentee

Applicant Notification Process”), O.C.G.A. § 21-2-381(b)(4).” Doc. No. [33], ¶




                                        -13-
5. The Reply Brief declarations submitted by Plaintiffs do not contend that

absentee ballot applications were rejected without timely notice of the

rejection, which is the basis of Plaintiffs’ challenge. See Doc. No. [33]. They

simply claim that they requested a ballot and did not timely receive one (if at

all). This is a different injury than having a request reviewed and rejected

without having notice to correct the issue. So viewed, Plaintiffs’ facts do not

support the legal challenge they actually brought.

      An even cursory review of the Reply Brief declarants proves the point.

The reasons why some declarants did not receive their absentee ballots does

not appear to be due to State action or Georgia law, and other declarants

subsequently voted by absentee ballot in the August election. Specifically:

    Marsha Albert states that her absentee ballot application submitted in

      February was rejected and that she submitted a new application in

      May. Doc. No. [105-4], ¶¶ 3-5. Without any evidence to corroborate her

      claim (and Plaintiffs’ unwillingness to allow Ms. Albert to sit for a

      deposition), Ms. Albert states that she never received notice that her

      absentee ballot request was denied and that she discovered her

      application was rejected through the Secretary of State’s My Voter

      Page website. [Id.], ¶ 4. Ms. Albert’s absentee voter report indicates




                                      -14-
  that she placed a request for a mail absentee ballot on February 26, but

  the ballot was not returned. (Harvey Decl. at Ex. H). Ms. Albert

  indicated that she intended to vote absentee by mail for the August

  runoff election, Doc. No. [105-4], ¶ 8, and according to her absentee

  voter report, she requested an absentee ballot on July 9, 2020, which

  was returned on July 22, 2020 and accepted. (Harvey Decl. at Ex. H).

 Jeffrey Wright submitted an absentee ballot application in April and

  claims he never received the absentee ballot. Doc. No. [105-10], ¶¶ 3-4.

  However, Mr. Wright admits that he had the ballot mailed to his home

  address and forwarded using a USPS mail-forwarding service to

  Blairsville, where he was living. Doc. No. [105-10], ¶ 4. As shown in

  Mr. Wright’s absentee voter report, his absentee ballot application was

  processed on April 20, 2020 and the ballot was mailed to his address in

  Decatur. (Harvey. Decl. at Ex. I).

 Ross Barnard claims that he submitted a request for an absentee ballot

  in May but never received the ballot. Doc. No. [105-12], ¶¶ 3-5.

  However, by his own testimony, Mr. Barnard moved residences in

  Fulton County prior to submitting his absentee ballot request. Doc. No.

  [105-12], ¶ 6. He did not, however, update his voter registration




                                 -15-
      address, but instead he requested that his absentee ballot be mailed to

      his new address in Fulton County. Doc. No. [105-12], ¶ 6. According to

      his absentee ballot report, Mr. Barnard’s absentee ballot was mailed to

      his residence (his former residence). (Harvey Decl. at Ex. J).

     Victoria Clark states that she submitted an absentee ballot request

      “well before the deadline, but it never arrived.” Doc. No. [105-16], ¶ 3.

      Similar to other Reply Brief declarants, the voter history report for Ms.

      Clark does not contain information indicating that an absentee ballot

      request was submitted for Ms. Clark.9 (Harvey Decl. at Ex. K).

     Jennifer Bae states that she submitted her application on May 31

      through “voteamerica.com,” a third-party website, but never received

      her absentee ballot. Doc. No. [105-33], ¶¶ 4-5. Ms. Bae does not

      indicate why she attempted to submit her absentee ballot application

      through voteramerica.com. However, Ms. Bae’s voter record does not

      contain any information indicating that an absentee ballot application

      was submitted for Ms. Bae in the June election. (Harvey Decl. at Ex.

      L). Moreover, Plaintiffs provide no evidence that voteamerica.com ever



9Should this case proceed to normal discovery, a deposition of Ms. Clark may
help resolve the issue.



                                      -16-
  transmitted Ms. Bae’s absentee ballot application—further

  demonstrating why third-party organizations should not be allowed to

  submit absentee ballot applications or absentee ballots on behalf of

  Georgia voters. See O.C.G.A. §§ 21-2-381, 21-2-385.

 Ann Jordan states that she submitted an absentee ballot application by

  mail in May, which was processed but never received. Doc. No. [106-7],

  ¶¶ 7, 9. Ms. Jordan’s absentee voter report indicates that a ballot

  request was processed on June 2, but never returned. (Harvey Decl. at

  Ex. M). However, Ms. Jordan also requested an absentee ballot for the

  August election, and according to her absentee voter report, her

  absentee ballot was processed and returned on July 13. (Id.).

 Julianne Garner states that she completed an absentee ballot

  application and had her boyfriend mail it. Doc. No. [107-19], ¶ 6.

  Other packages that her boyfriend mailed at the same time he mailed

  her absentee ballot request were delivered, so she assumed her

  absentee ballot request was also delivered. Doc. No. [107-19], ¶ 7. She

  contacted the Muscogee County registrar’s office when she had not

  received the ballot and was told that the county never received her

  absentee ballot request in the mail. [Id.]. Due to the June 9 election




                                 -17-
      date, Ms. Garner decided to vote in person. [Id.]. According to Ms.

      Garner’s absentee voter report, she voted in person during early voting

      in March and June of this year, but there is no record of the absentee

      ballot application referenced in her declaration. See (Harvey Decl. at

      Ex. N).

      Additionally, many of the Reply Brief declarants who stated that they

did not receive their absentee ballots submitted their absentee ballot requests

by email. See, e.g., Doc. Nos. [105-13]; [105-14]; [105-15]; [105-17]; [105-18];

[105-20]; [105-21]; [105-22]; [105-23]; [105-24]; [105-25]; [105-26]; [105-27];

[105-29]; [105-30]; [1015-31]; [105-34]; [105-35]; [106-1]; [106-2]; [106-3]; [106-

4]; [106-6]; [106-8]; [106-9]; [106-10]; [106-12]; [106-13]; [106-14]; [106-15];

[106-16]; [106-17]; [106-18]; [106-21]; [106-22]; [106-24]; [106-25]; [106-26];

[106-28]; [106-29]; [107-17]; [107-18]; [107-26]; [107-28]; [107-32].

      Although the assertions of these declarants are not relevant to

Plaintiffs’ challenge to the Absentee Application Rejection Notification

Statute, recent action by State Defendants nonetheless addresses online

submission of absentee ballot applications. Specifically, State Election Board

Emergency Rule 183-1-14-1.0-.16, promulgated after Plaintiffs’ filed their

Reply authorizes the Secretary to develop an absentee ballot portal that




                                        -18-
allows registered voters to submit an absentee ballot application online.

(Harvey Decl. at Ex. O).

      Finally, Plaintiffs claims challenging the Absentee Application

Rejection Notification Statute, O.C.G.A. § 21-2-381(b)(4), were mooted by

State Election Board Rule 183-1-14-.11, promulgated in February of this

year. As provided by State Election Board Rule 183-1-14-,11, “The board or

clerk shall make such determination and mail or issue official absentee

ballots . . . or notices of rejection of absentee ballot applications to such

additional applicants within 3 business days after receiving the absentee

ballot applications.” Ga Comp. R. & Regs. 183-1-14-.11 (emphasis added).

Plaintiffs facial challenge to the statute thus fails, and as shown by the

evidence cited herein, Plaintiffs have not met their burden for a successful as-

applied challenge.

4.    Ballot Harvesting.

      Plaintiffs continue to perpetuate a myth that ballot harvesting does not

implicate significant voter fraud concerns. In the declaration of NGP’s

corporate representative filed with the Reply Brief, Ms. Ufot states that

assisting voters is needed. Doc. No. [105-5], ¶ 5. Other declarations is

equally uncompelling and mirrors that of the preliminary injunction motion:




                                        -19-
some voters would like someone to gather their ballot but will still vote if the

current law is upheld.

      Moreover, federal law already addresses some of Plaintiffs’ concerns.

For example, none of the Individual Plaintiffs allege to have a disability or

other condition protected by Section 8 of the Voting Rights Act. See Doc. No.

[33], ¶¶ 20, 21, 22. Additionally, of the declarations from voters submitted

with the Reply Brief, voters with disabilities were able to obtain legally

authorized assistance with absentee applications and ballots. See, e.g., Doc.

Nos. [105-9], ¶¶ 6-7; [105-19], ¶ 7 (husband assisted with absentee

application). Additionally, Felicia Jones-Shaw, who has a disability that

prevents her from driving, did not testify about third-party assistance that

NGP seeks in the PI Motion. Doc. No. [107-6].

      Plaintiffs’ latest submissions does not overcome the State’s interest in

prohibiting ballot harvesting. As the Seventh Circuit Court of Appeals stated

in Griffin v. Roupas, “absentee voting is to voting in person as a take-home

exam is to a proctored one.” 385 F.3d 1128, 1131 (7th Cir. 2004). Media

outlets have also long recognized that, “[o]n the most basic level, absentee

voting replaces the oversight that exists at polling places with something




                                      -20-
akin to an honor system.”10 As the New York Times has reported, “Voters in

nursing homes can be subjected to subtle pressure, outright intimidation or

fraud. The secrecy of their voting is easily compromised. And their ballots can

be intercepted both coming and going.” Id. If nothing else, these news

reports demonstrate that the State has a legitimate interest in the Absentee

Ballot Security Statute, and it overcomes Plaintiffs’ purported burdens of

going to a mailbox or talking a voter through the process—all the way to

ballot drop off.

      Indeed, NGP’s own history warrants upholding the Absentee Ballot

Security Statute against Plaintiffs’ various challenges. Other courts have

addressed their own conduct:

             As of September 17, 2014 the Secretary of State
             informed the Petitioners that over 50 of the voter
             registration applications submitted by NGP were
             either fraudulent or were suspected of being
             fraudulent. Approximately three weeks later, the
             Secretary of State informed the Petitioners that 134
             applications were possibly fraudulent. Ultimately, by
             the time the Petition was filed, 50 applications were
             deemed to be fraudulent, 49 were suspicious, and 39
             were legitimately submitted.


10Adam Liptak, ERROR AND FRAUD AT ISSUE AS ABSENTEE VOTING RISES,
October 6, 2012, https://www.nytimes.com/2012/10/07/us/politics/as-more-
vote-by-mail-faulty-ballots-could-impact-elections.html. A true and correct
copy of the 2012 article from the New York Times is attached as Exhibit 5.



                                     -21-
Third Sector Development, Inc. et v. Kemp et al., No. 2014CV252546, at *4

(Fulton Cty. Sup. Ct. Oct. 28, 2014).11 Under these circumstances, Plaintiffs

have failed to meet their burden for a preliminary injunction on their third-

party voter assistance claims, and even if they could meet their burden of

proof, the State has a legitimate interest in preventing absentee ballot fraud.

5.    Dr. Robert Ball’s Testimony Regarding COVID-19 Transmission.

      Plaintiffs attempt to bolster the testimony of Dr. Robert Ball through a

supplemental declaration accompanying the Reply Brief. Doc. No. [105-2].

Dr. Ball claims that airborne transmission is highly virulent and dominant

for the spread of COVID-19. Doc. No. [105-2], ¶ 5. He relies on an article

that is intended to be an appeal to the medical community to recognize the

“potential” for airborne transmission. Doc. No. [105-2], ¶ 6. Whatever

disagreements exist in the medical community, they demonstrate the need

for elected officials to have flexibility in responding to COVID. See also Black

Voters Matter Fund, 2020 WL 4597053 at *35 (suggesting deference to

governments’ ability to respond to COVID-19 matters). As an example, the



11A true and accurate copy of the Order in Third Sector Development, Inc.,
No. 2014CV252546, at *4 (Fulton Cty. Sup. Ct. Oct. 28, 2014) is attached as
Exhibit 6.



                                      -22-
State Election Board also just adopted a new rule on absentee voting, and

there is no reason to think that the elected branches of State government will

continue to respond to the virus without the inflexibility imposed by a last-

minute court mandate.

      Other federal courts have joined the court in Black Voters Matter Fund

and deferred to states during the pandemic. The District Court for the

Middle District of North Carolina recently found that “the evidence is too

speculative at the present time to support a finding that aerosol droplets are

capable of being infective over distance and time.” Democracy North

Carolina v. North Carolina State Board of Elections, No. 1:20-CV-457, 2020

WL 4484063, at *30 (M.D.N.C. Aug. 4, 2020).12

      Plaintiffs’ rely on Dr. Ball’s testimony as support for their assertion

that voters are burdened by the risk of catching COVID-19 if they vote in

person. However, there is no definitive evidence that voters could contract



12A copy of the August 4, 2020 decision is attached hereto as Exhibit 7.
Further, As the experts in that case discussed, “airborne spread has not been
reported for COVID-19 and it is not believed to be a major driver of
transmission based on available evidence” based on an analysis of 75,465
COVID-19 cases in China. Id. at *29 (quoting Report of the WHO-China
Joint Mission on Coronavirus Disease 2019 (COVID-19), WHO (Feb. 28,
2020), https://bit.ly/3eCvjfp). A copy of the WHO “Report of the WHO-China
Joint Mission on Coronavirus Disease 2019” is attached hereto as Exhibit 8.



                                      -23-
COVID-19 by airborne transmission, and Plaintiffs do not seek to shut down

in-person voting altogether. As Plaintiffs’ own declarants have testified,

responsible measures are being taken when voting in person to minimize risk

of COVID-19 transmission, such as social distancing and wiping voting

machines. See Doc. Nos. [107-20], ¶ 7 (social distancing and voting machines

sanitized between each voter); [107-26], ¶ 7 (“Everyone was wearing a mask,

there were measures in place to prevent COVID-19 from spreading, and the

machines were sprayed down between voters.”). Ultimately, therefore, Dr.

Ball’s testimony does not matter much. It shows physicians disagree; it does

not claim that no one can go outside, nor does it logically lead to an end to in-

person voting. Indeed, the state conducted runoff elections just yesterday.

                                CONCLUSION

      Plaintiffs have failed to satisfy their heightened burden for the

sweeping relief they seek in the PI Motion. The documents Plaintiffs rely on

is either speculative or remotely supports their claims, if at all. Given the

proximity to the upcoming election and Plaintiffs’ failure to satisfy their

burden for a preliminary injunction, the Court should deny Plaintiffs’ Motion

for Preliminary Injunction.




                                      -24-
Respectfully submitted this 12th day of August, 2020.

                   Christopher M. Carr
                   Attorney General
                   GA Bar No. 112505
                   Bryan K. Webb
                   Deputy Attorney General
                   GA Bar No. 743580
                   Russell D. Willard
                   Senior Assistant Attorney General
                   GA Bar No. 760280
                   Charlene McGowan
                   Asst. Attorney General
                   Ga. Bar No. 697316
                   State Law Department
                   40 Capitol Square, S.W.
                   Atlanta, Georgia 30334

                   /s/ Vincent R. Russo
                   Josh Belinfante
                   Georgia Bar No. 047399
                   jbelinfante@robbinsfirm.com
                   Vincent R. Russo
                   Georgia Bar No. 242628
                   vrusso@robbinsfirm.com
                   Carey Miller
                   Georgia Bar No. 976240
                   cmiller@robbinsfirm.com
                   Alexander Denton
                   Georgia Bar No. 660632
                   adenton@robbinsfirm.com
                   Brian Lake
                   Georgia Bar No. 575966
                   blake@robbinsfirm.com
                   Melanie Johnson
                   Georgia Bar No. 466756
                   mjohnson@robbinsfirm.com
                   Robbins Ross Alloy Belinfante Littlefield LLC


                              -25-
500 14th Street NW
Atlanta, GA 30318
Telephone: (678) 701-9381
Facsimile: (404) 856-3250

Attorneys for State Defendants




          -26-
                      L.R. 7.1(D) CERTIFICATION

     Pursuant to Local Rule 7.1(D), I hereby certify that the foregoing

STATE DEFENDANTS’ SUR-REPLY IN OPPOSITION TO PLAINTIFFS’

REPLY BRIEF IN SUPPORT OF PLAINTIFFS’ MOTION FOR

PRELIMINARY INJUNCTION was prepared double-spaced in 13-point

Century Schoolbook font, approved by the Court in Local Rule 5.1(C).

                             /s/ Vincent R. Russo
                             Vincent R. Russo
                             Georgia Bar No. 242628
